STRAUP, C. J.
I concur in the result. The information contained three counts. The first charged a homicide by beating and bruis*43ing. Tbe second by poisoning. The third by the combined and co-operating canses of both. When the state rested, the court, on the defendant’s motion, required it to elect. It elected on the third count. By such action the first and second counts were withdrawn. The case was submitted to the jury on the third count only. The defendant requested the court to charge that, before the defendant could properly be convicted, the jury must find that both the poisoning and the beating combined to cause the death of the deceased, and as in the third count alleged, and that it was not sufficient that a portion of the jury believed that the death was caused by the beating only, and a portion by poisoning only. The request was refused. The court charged that the defendant could be found guilty of murder if the jury believed the death w'as caused “by either one, or a combination of both” beating and poisoning, as in the third count alleged.
There is no allegation in the third count that the death was caused by beating alone. Neither is there an allegation that it was caused by poisoning alone. The allegations in the third count in this regard are: That by the beating on the 26th day of November and the administering of the poison on the 27th day of November the deceased “became mortally sick and distempered in her body,'” and languished until the 8th day of December, when she died. When the court told the jury that they might find the defendant guilty of causing the death by beating alone, the jury had the right to assume that there was sufficient evidence to justify such a finding. So did they when the court told them that they might find him guilty of causing the death by poisoning alone. We have no means of determining whether the verdict was founded upon one or the other cause, or upon both. If it was founded upon the cause of beating alone, as the court told the jury they might find, the verdict lacks support in the evidence. As pointed out by Mr. Justice Feicic, there is not sufficient evidence to support a' verdict on that cause alone. Neither from the testimony of the witnesses, nor from the character of the discolorations or bruises on the deceased’s body, nor from any external or internal conditions of her body, *44as testified to by all tbe witnesses in the case, was the jury justified in such a finding. To the contrary, ©very physician in the case, both on the part of the state and the defendant, testified that the effects of the beating did not cause the death, and that there were no external nor internal conditions of the body indicating such a cause.
Nor in my judgment was there sufficient evidence to justify a finding that the death was caused by mercurial poison administered by the defendant- — the particular kind of poisoning alleged — and the only - poison claimed by the state that the defendant administered to the deceased. The conviction of the defendant on this cause rests alone upon circumstantial evidence. The administering of the poison by the defendant, and the death from such a cause, may, of course, be shown by circumstantial evidence. As has often been said by the courts, and the text-writers, it is not to be expected that witnesses should be called to state that they saw1 the deadly poison administered by the prisoner or mixed up by him openly before them, nor is it essential to show that a quantity of poison sufficient to cause death was found in the body, if other sufficient facts lead to the conclusion that the death was occasioned by poisoning. However, in determining the question of sufficiency of the evidence, when a conviction rests alone upon circumstantial evidence, proper regard must be had to the elementary rules of evidence governing that kind of evidence and the principles upon which they are founded. Circumstantial evidence, frequently termed “indirect evidence,” consists in reasoning from facts which are proved to establish such as are conjectured or asserted to exist. In the case of direct evidence the facts apply directly to the factum probandum. Circumstantial evidence is proof of a minor fact, which, by indirection, logically or naturally demonstrates the factum pn'obcmdum. 3 Enc. Ev. 63. That is, from the proof of certain facts in a given case may be inferred other connected facts which usually and reasonably follow according to the common experience of mankind. Hence, one of the most essential rules of circumstantial evidence, recognized by the courts and text-writers generally, is *45that facts claimed as tbe basis of a legal inference must be proved, and connected with the factum probandum. That is, the inferences, by which it is sought to establish a fact conjectured or asserted to exist, must be drawn from proven facts, not from mere inferences. Another well-recognized rule is that, before it can be said that circumstances prove anything, they must agree with and support the hypothesis sought to be proved; and in a criminal case they must not only concur and be consistent with and point to the defendant’s guilt, but they must also be inconsistent with any other reasonable conclusion or hypothesis, including that of innocence. Hence it has many times been said by the courts that “circumstantial evidence in a criminal case is of no value if the circumstances are consistent with either the hypothesis of innocence or the hypothesis of guilt; nor is it enough that the hypothesis of guilt will account for all the facts proven. Much less does it afford a just ground for conviction that, unless a verdict of guilty is returned, the evidence in the case will leave the crime shrouded in mystery.” (3 Ency. Ev., 92.)
It was shown by the testimony on the part of the state that in a trunk kept in the house, and to which the defendant and the deceased had equal access, were kept tablets of bichloride of mercury, and a box or bottle of some kind of medicine or drug used to produce miscarriages or abortions. The mercury tablets were procured by the defendant something more than a year before the alleged homicide upon a prescription for an injury to his' hand. The box or bottle was procured, just when is not shown, by the deceased from or through the advice of a lady relative. After the death of the deceased, this box or bottle was taken from the trunk by a sister of the deceased, Amanda Ward, who was a witness for the state and a very hostile witness against the defendant. She gave it to the physician who attended the deceased in her last illness, and who was also a witness for the state. The physician testified that he returned it to Mrs. Ward. She testified that he did not. Neither claimed to have possession of it, or any knowledge of where it was, at the time of the trial. The nature of the contents of the box or bottle were not disclosed, except, *46as testified to by Mrs. Ward, that it contained some drug or medicine obtained by, or given to, the deceased to produce abortions or miscarriages. The deceased on different occasions asserted to her sister and to others that because of her ill health, the defendant’s cruelty towards her, and their poverty she would not give birth to more children. At moments of despondency she also threatened self-destruction. The deceased for some time had been in ill health. On the 26th day of November the defendant, without cause, became angered, and cruelly beat and kicked her, the details of which are referred to by Mr. Justice Erice. She afterwards went downtown shopping. The defendant went to his work. That night she, with some of the children, slept in one room, and the defendant, with others, in another room where the trunk was. The next morning she arose and got breakfast. The defendant ate his breakfast and went to work. About ten or eleven o’clock of the forenoon of that day the deceased felt so ill that she sent for her sister. When she arrived, she found her preparing the noonday meal. As testified to by her sister, the deceased was then menstruating, and was sick and weak, and looked “very delicate and pale.” She advised her to go to bed and lie down. About fifteen or twenty minutes before twelve o’clock she went into a room adjoining the kitchen, and lay down on the bed. Her sister, after making some examination of her, departed. Before lying down, the deceased obtained a glass of water and placed it on the sewing machine near the bed. The defendant returned from his work some time after twelve o’clock for his noonday meal. He entered the kitchen, where his eldest daughter was finishing the preparation of the meal. After talking and playing with some of the children, he asked where the deceased was. He Was told that she was lying down in the adjoining room. According to his testimony, and that of his daughter, he stepped to the door leading to the room where the deceased was, placed his hand on the door casing, looked in, and, thinking the deceased was asleep-, walked back, sat down, and ate his lunch. According to the oral dying statement of the deceased, she was lying on the bed with her eyes closed, and, *47on opening them, she saw the defendant leaving her bedside and walking ont of the room. After he ate his lnnch, he went back to work. In her oral dying statement she further stated that, after the defendant left the room, she took a drink from the glass of water near the bed, and that afterwards “she was taken much worse and continued to be worse from that time on.” At about two o’clock she began vomiting, and purging blood, strings of blood, and greenish looking matter, and complained of much pain. The daughter sent for a neighbor, Mrs. Wunderlich, and also for the deceased’s sister, Mrs. Ward. Mrs. Wunderlich, a witness for the state, testified that, when the deceased vomited, she noticed, among other things, greenish looking matter, and smelled the odor of oil of savin. It was shown that oil of savin has a strong and peculiar odor, and, when taken in sufficient quantities, will produce miscarriages or abortions, and that it is an irritant poison. Mrs. Wunderlich also testified that in giving the deceased water to drink she, thinking that the water in the glass near the bed was stale, threw it away, left the glass to bo washed, and got fresh water for her; that the glass emptied by her was about one^quarter full; that she noticed no sediment in the glass and nothing unusual about the water, except it looked stale. After the deceased’s sister arrived a physician was telephoned for at about 2:30 o’clock. He sent some medicine — what kind is not shown — and visited the deceased at about seven or seven thirty in the evening. He found her “in a good deal of distress, was nauseated, was vomiting some time, and was purging from the bowels, complained of pain.” At noon of the next day the deceased was removed to the hospital, where she died on the 8th day of December. An autopsy the next day and a chemical analysis of different parts of the body a few days thereafter were made, but no trace of mercury was found. The membranes and tissues of the stomach and intestines were found congested and inflamed, which conditions, as testified to by the physicians and the chemist, were indicative of the effects of an irritant poison, and that bichloride of mercury w'as such a poison. But they also testified that oil of savin, and other drugs used *48to produce abortions and miscarriages, were also an irritant poison, and, if taken in sufficient quantities, would produce the same conditions found in tbe stomach and intestines, and would occasion the same symptoms of vomiting and purging as were manifested by the deceased. It was further made to appear, and as stated by Wharton & Stille in their work on Medical Jurisprudence, .that oil of savin “has a strong, peculiar and heavy odor, and a nauseous, resinous, and bitter taste. . . . When administered in large doses, signs of irritant poisoning are manifested, such as heat at the stomach, epigastric and abdominal pains, vomiting of greenish matters, abundant and often bloody stools, flow of saliva, and, in fact, thé well-known signs of gastro-intestinal irritation,” and that “after death there are found, in general, undoubted evidences of inflammation of the stomach and intestines,” and that the strong odor is quite distinct in the vomit and urine. True, the autopsy did not disclose any condition of pregnancy, but the physicians testified that the deceased might have been ten or fifteen days in pregnancy, and all indications thereof removed by an accelerated menstrual flow.
Upon this evidence it is contended by the state that it is demonstrated that the deceased died of mercurial poisoning, and that the poison was administered to her by the defendant at about noon on the 27th day of November, when he stood at the doorway of, or went into, the room where the deceased was lying on the bed, and by then and there dropping a bichloride of mercury tablet in the glass of water standing on the sewing machine near her bed. It is conceded by the state that, if the defendant did not then place bichloride of mercury in the glass of water, there is no evidence to show that he administered any poison to the deceased. It is also conceded that he did not then go into the room or to the trunk where the mercurial tablets were, but it is conjectured by the state that he took some of them from the trunk when he arose that morning and before he went to work, or the night before, and had them about his person when at noon he returned from work for his noonday meal. To convict the defendant of causing the deceased’s death by poisoning, the state was there*49fore required to prove that the deceased died of mercurial poisoning, and tba.t such a poison was administered to her by him. There being no trace of mercury found in her body, the fact of death caused by mercurial poisoning was sought, and is claimed, to be established by other proven facts— the inflamed and congested condition of the membranes and tissues of the stomach and intestines, and the symptoms of vomiting and purging and of pain manifested and complained of by the deceased. But upon the evidence adduced by the state such proven facts equally well point to the cause of death by an irritant poisoning of a drug used to produce abortion. The proven facts of the state equally well point to two hypotheses, one consistent with the defendant’s guilt, the other with his innocence, in which case the circumstantial evidence of the fact sought or claimed to be established is, if not valueless, insufficient to support it.
Even though it should be assumed that the cause of death by mercurial poisoning was sufficiently established, yet it was also necessary to show that the defendant administered the poison. Again, that fact was also sought, and is claimed, to be established by other proven facts. The proven facts which it is claimed by indirection logically or naturally demonstrate the factum probandum — the administering of the poison by the defendant — are: Bichloride of mercury tablets were found in the trunk to which the deceased' and the defendant had equal access, and which were there for more than a year, and conceded not to have been procured for any wrongful or unlawful purpose; the deceased, sick, very delicate and pale, was lying on the bed with her eyes closed; the defendant, when he returned from his work, entered the kitchen, inquired where the deceased was, and, on being told that she was lying down in the adjoining room, went to the doorway of or into her room, looked at her, walked away, sat down in the kitchen, ate his lunch, and went back to work; after the defendant was at the doorway or in the’room, the deceased drank from the glass of water procured by herself, whereupon she became worse, and at about two o’clock began *50vomiting and purging, and complained of pain. There is no logical nor' natural connection between the proven facts and the factum probandum, the dropping of the mercurial tablets in the glass of water by the defendant while he was at the doorway or in the deceased’s room. This is not a case where a person without ailment or complaints of pain, or in an ordinarily normal condition, drinks or eats something, and is suddenly or shortly thereafter made sick and caused to suffer pain. The deceased, when she lay down on the bed, and before it is claimed that the defendant placed the poisonous tablets in the glass, was from some cause, according to all the evidence, a very sick woman, and was in a weak, pale, and trembling condition. Her symptoms of pain, of vomiting and purging, are equally attributable to causes other than that of her drinking water out of the glass after the defendant was at the door of, or left, her room. The defendant’s going to the doorway, or in the deceased’s room under the circumstances disclosed is not an unusual nor a suspicious circumstance. It is so usual and natural that it does not even support nor agree with the hypothesis of guilt, and much less is not inconsistent but wholly consistent with innocence.
The facts that the defendant took bichloride of mercury tablets from the trunk, and that the deceased drank mercurial or other poison from the glass themselves rest, not upon any proven facts, but upon mere inferences. That is the fact that the deceased drank poison from the glass of water is itself only an inference deduced from the facts that after she drank from the glass she became worse, began vomiting and purging, and had pain. Yet from such inferences it is sought to infer the further fact, the factum probandum, the placing of the tablets in the glass of water by the defendant, and thus we have an inference deduced, not from a proven fact, but from a mere inference, and have an inference upon an inference.
I cannot, yield assent to the proposition contended for by the state that “as to the poisoning it was necessary on the part of the state to satisfy the jury of' two things: First, that the defendant had possession of, or access to the poison; sec-*51on cl, that he had the opportunity to administer the poison to Mary Vance,” the deceased. Nor could I yield assent, if added to these two, were the third, that the deceased died of mercurial poisoning. That is to say,' it is not sufficient to sustain a charge of murder by poisoning by the mere proof of facts that the deceased died of poisoning, that the defendant under no suspicious circumstances merely had poison in his possession, or access to the poison, and that he had the opportunity to administer it to the deceased. Bichloride of mercury, carbolic acid, and other antiseptics are not unusual articles found in many households for antiseptic or mechanical purposes. If the contention of the state is sound, should the death of one member of a family having such poisons about the house be caused by such hind of poisoning, every other member of the family who had possession of, or access to, the poison, and had the opportunity to administer it to the deceased, might properly be found guilty, of murder. Courts do not, and should not, sustain convictions on such evidence alone. We have been referred to no case supporting such a contention of the state. Neither the case of Zoldoske v. State, 82 Wis. 580, 52 N. W. 778, nor the ease of Commonwealth v. Danz, 211 Pa. 507, 60 Atl. 1070, cited by the state, supports it. Those cases are much stronger in their facts than is the case in hand. In the first it was shown by direct evidence that the candy containing the poison and which was eaten by the deceased was given to her by the defendant; in the other, that the defendant put the poison in the deceased’s cup of coffee. So are the cases of the State v. Van Tassel, 103 Iowa, 6, 72 N. W. 497, where there was also some direct evidence that the defendant substituted a poisonous drug for the medicine left for the deceased by a physician, State v. Best, 111 N. C. 638, 15 S. E. 930, where it was shown by direct evidence that flour, bread, and dough from which the deceased had eaten was in the possession of the defendant and contained poison, and that it was administered to her hy him, and in the case of Speights v. State, 41 Tex. Cr. R. 923, 54 S. W. 595, where the defendant’ administered poisonous water to the deceased out of a dipper. A person having bichloride of *52mercury tablets about tbe house, conceded not to have been procured and kept under any suspicious circumstances, nor lor any wrongful or unlawful purpose, is one thing. One mixing a deadly poison with candy, bread, water, or other substance, or substituting a deadly poison for medicine left for a patient by a physician, and giving it, or causing it to be given to another, or who gives to another candy, bread, water, or other substance, containing a deadly poison, to be eaten or drank, is quite another thing. Having bichloride of mercury tablets about the house is not an unusual thing. Mixing poison with bread, candy, or other substance to be eaten, or drank, is not only a very unusual thing, but is also inconsistent with innocence. Besides, in the cases referred to, there were in some of them other facts and circumstances and in others admissions, confessions, and conduct of the suspected parties which were not only consistent with their guilt, but which were also wholly inconsistent with their innocence. The case here on the facts is no stronger than the cases of State v. Bertoch, 112 Iowa, 195, 83 N. W. 967; State v. Nesenhener, 164 Mo. 461, 65 S. W. 230, and Pitts v. State, 43 Miss. 472, where the evidence was held insufficient to support a conviction.
The deceased made two written dying statements, one written by her sister, the other written by an assistant county attorney, and signed by the deceased in his presence, and in the presence of a deputy sheriff. In neither statement did the deceased make any reference to any fact or circumstance on the subject of poisoning. Both statements were confined alone to the transaction of the defendant’s striking and kicking her on the 26th day of November, and to the things then said and done. After she had signed the statement in the presence of the attorney and sheriff, and after they had departed, the latter called the former’s attention to the fact that the deceased in her statement had said nothing on the subject of poisoning, and suggested that they return and ask her about it. They did so. . In response to questions asked her on such subject she made the oral statement heretofore referred to. I, of course, think the evidence of such state*53ment was properly admitted. But the fact that no reference to any circumstance of poisoning was made by her in the written statements is significant. Still more important is the fact that, when she was specifically interrogated on that subject, the statement made by her in that regard was of so little consequence. All that was said by her on that subject was that she saw the defendant leaving her bedside, and thereafter she took a drink from the glass of water, whereupon she “was taken much worse, and continued to be worse from that time on.” Whether she took a sip, swallow, or what quantity of water was drunk by her from the glass is not made to appear. It was shown by the physicians, and as stated by Wharton & Stille on Medical Jurisprudence, that “immediately after swallowing a poisonous dose of bichloride of mercury there is experienced a strong metallic taste, and a painful spasmodic contraction in the throat.” And, as also made to appear, such taste is very pronounced and unusual. It is highly improbable that the deceased could have drunk a sufficient quantity of mercurially poisoned water to produce the claimed corrosive and poisonous effects and symptoms without noticing or detecting the metallic taste, or some unnatural or unusual taste. Yet no word is said by her to the effect that she noticed anything unusual or unnatural about the taste, of the water drank by her, nor is there anything said by her that after she drank it she experienced or felt any pain, or any discomfort, except that she “was taken much worse.”
There is considerable evidence to show that the defendant treated the deceased with extreme cruelty. But I cannot say that he shall be shot to death because he is not a good man, or because he was a wife beater. The state cannot legally demand the life of the vilest human creature except upon sufficient proof of his guilt of murder. Such proof I think is here lacking. While the state sufficiently demonstrated that the defendant struck and kicked the deceased, it just as clearly demonstrated by all the evidence in its behalf, including the testimony of its physicians, that the effects of the beating and kicking did not and could not have caused the death. *54Tbe evident theory advanced by its learned physicians was that the beating and kicldng did not cause the death. So, too, did they testify that the poisoning alone did not cause it. When asked what did cause it, they asserted that it was caused by the combined and co-operating causes of both the kicking and the poisoning. When asked how the two could, and probably did, combine and co-operate so as to cause the death, they asserted that the beating and the kicldng of the deceased so lowered her vitality that her system could not resist the corrosive and poisonous effects of the deadly poison, and, in effect stated that, if she had not been kicked and beaten and her vitality lowered, the poisoning probably would not have killed her. As well assert that, because of his reduced or lowered vitality, the victim could not resist the penetration of the bullet as it was shot from the gun into his body ñor the destructive effects of the muscles and tissues, as it plowed its way through a vital organ. Eire burns. It bums the tissues and the cells of a strong as well as of a weak body; and they alike must also yield to the corrosive and distructive effects of such a deadly poison as bichloride of mercury. I think this is a case of too much conjecture and not enough evidence. I am of the opinion that there ought to be a retrial.
In view' of what has been said concerning the Shockley Case, I feel obliged to make but this observation. In that case the principal assigned errors related to the refusal of the court to submit to the jury the issue of self-defense, the rulings made against the defendant subjecting him to a cross-examination respecting past criminal transactions which were separate and distinct from that for which he was on trial, and the holding that immunity from answering such incrimi-native questions could only be claimed by the defendant himself, and not through his counsel. The majority members of the court held that there was no evidence to justify the submission of the case to the jury on the issue of self-defense, and that, therefore, the trial court committed no error in its refusal to submit the case to the jury on such theory. The dissenting member of the court was of a different opinion. *55He held that reversible and prejudicial error was committed by the trial court in such refusal, and on that ground concurred in the judgment of reversal and in remanding the case for a new trial. The majority members of the court held that reversible and prejudicial error was committed by the trial court in the rulings respecting the cross-examination of the defendant, and in not permitting him to claim immunity, through his counsel, from answering ineriminative questions relating to past criminal transactions which were wholly separate and distinct from that for which he was on trial. Because of such erroneous rulings the majority members reversed the judgment, and remanded the case for a new trial. On such holding on such ground the dissenting member did not concur. I thought then, and I think now, that the conclusion reached by the majority members was right. Our reasons therefor are stated in the prevailing opinion. The legal principles involved are very simple. They are: (1) When a defendant is a witness, immunity from answering ineriminative questions relating to criminal transactions or crimes wholly separate and distinct from that for which he is on trial may be claimed through his counsel; and (2) while a conviction of prior and other offenses may be shown to affect credibility, or impeach the witness, a. mere arrest, or specific acts, or past conduct, tending to show' the commission of other offenses, may not be shown.
These principles are elementary, and are supported by the clear weight of authority. They were violated by the rulings referred to. No criticism is made of our conclusion holding them erroneous. The criticism made of the case is that we “gave not even one word’s consideration to the question whether the alleged errors should have affected the verdict.” The criticism does not fairly reflect the decision. We did not reverse the judgment regardless of the question of prejudice. In the prevailing opinion are stated our reasons why we thought the committed errors were prejudicial and harmful and affected the verdict. We there stated that, under our statute, “every person guilty of murder in. the first degree shall suffer death, or, upon recommendation of the jury, may *56be imprisoned at bard labor in the state prison for life, in tbe discretion of the court,” and tbat it was held by the Supreme Court of the United States to be reversible error in the failure of the court to charge the jury the substance and effect of the statute. The verdict rendered by the jury in the Shockley Case was “Guilty of murder in the first degree,” without any recommendation. Upon the court’s refusal to grant the motion for a new trial, it became the imperative duty of the court to pronounce upon that verdict a judgment inflicting the death penalty, which was done. In the prevailing opinion, and in speaking of the prejudicial effect of the erroneous rulings of the court referred to-, we said: “Whatever deposition, if any, there may have been on the part of the jurors to make the said recommendation, may have been entirely overcome and removed by reason of these rulings of the court.” That is to say, though the jurors upon all the evidence in the case were satisfied beyond a reasonable doubt that the defendant was guilty of murder in the first degree as charged in the information, and though upon all the evidence there was no substantial conflict on such question, yet, by reason of the improper cross-examination, the jury may have been improperly led to the conclusion that the defendant was also guilty of other separate and distinct criminal transactions and crimes of which there was no evidence, but which were so vividly and persistently referred to by the improper incriminative questions on cross-examination, and for that reason the jury may have refused to make the- recommendation that the defendant be imprisoned at hard labor for life. That is the view we took of it, and for such reasons we held the erroneous rulings prejudicial and said so. Some may not agree with us on that, but a reading of the record in that case clearly shows that the improper cross-examination strongly tended to produce, and in all probability did produce, just such effect. After the court had overruled all and repeated objections interposed by the defendant’s counsel to the incriminative questions, and held with the contention of the district attorney that the defendant must himself claim the privilege, and after the defendant had himself claimed *57it, and bad declined to answer tbe questions which in themselves were pregnant and teeming with inquiries respecting ineriminative conduct and criminal transactions, the court not only permitted the district attorney, over objections, to further inquire of the defendant, and to compel him to answer whether he so declined on the ground that it tended to incriminate him, but the court itself turned to the defendant and demanded of him: “Do you claim that privilege and decline to answer the question on the ground that it tends to incriminate you and subject you to punishment for a felony?” And when the defendant thereupon answered, “I decline to answer the question upon that ground,” the district attorney, still not satisfied that the privilege and immunity had yet been sufficiently claimed, immediately asked the defendant, “Upon the ground it tends to incriminate you ?” And so each time, on three or four occasions, when such ineriminative questions were asked, such proceeding was substantially repeated; and, after the defendant had declined to answer such questions which were in themselves replete and freighted with inquiries respecting incriminating conduct and criminal transactions, the defendant was further .compelled to answer, to the effect, that he did so decline because to answer the questions would incriminate him and subject him to the punishment for a felony. The baleful effect produced by such proceedings would be no worse had the court turned to the defendant, and said: “If you are guilty of the criminal conduct and offenses so clearly suggested by the questions propounded to you, you need not answer, but, if you are not guilty of them, you must answer. Now with this admonition, do you, or do you not, decline to answer ?” The substance of all these matters referred to appears in the prevailing opinion. The criticism therefore made, that we did not consider the question of prejudicial effect of the erroneous rulings, is not founded .on truth. Neither the gi’ounds upon which we reached the conclusion that the rulings were erroneous nor upon which we held them prejudicial have, as yet, been criticised. The complaint made that we granted a new trial to a bad man, 'and did not hold any kind *58of a conviction of such, a man a proper and. legal conviction, is not worthy of notice.